IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                           NOS. WR-81,772-01 AND WR-81,772-02


                     EX PARTE ANTHONY RAY DAVISON, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
       CAUSE NOS. 24709A-1 AND 24451A-1 IN THE 278TH DISTRICT COURT
                          FROM WALKER COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to the Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered open pleas of guilty

to two charges of burglary of a building, and was sentenced to twenty years’ imprisonment for each

charge, to run concurrently. Notice of appeal was filed in only one of the two cases, and the

Eleventh Court of Appeals affirmed that conviction. Davison v. State, No. 11-10-00300-CR (Tex.

App.— Eastland, December 16, 2010)(not designated for publication).
                                                                                                      2

         Applicant contends that his trial counsel rendered ineffective assistance, rendering his guilty

plea in both cases involuntary because trial counsel did not advise him of the correct punishment

range for the offenses to which he was pleading guilty, and did not object to or correct the trial

court’s oral and written admonishments, which admonished Applicant only as to the state jail felony

punishment range for the offenses without the prior felony punishment enhancements. Applicant

alleges that he would not have entered his open pleas to these charges had he known that he would

be eligible for second-degree felony punishment for both charges. Applicant also alleges that trial

counsel failed to file notice of appeal in the -02 case despite Applicant’s desire to appeal in both

cases.

         This Court remanded both cases to the trial court for findings of fact and conclusions of law

addressing Applicant’s claims. The trial court obtained affidavits from Applicant’s trial counsel, and

conducted a live habeas hearing at which trial counsel and Applicant testified. The trial court has

determined that Applicant’s pleas were not knowingly and voluntarily entered because he was not

admonished of and did not understand the full punishment range applicable in these cases. The trial

court has also determined that trial counsel's performance was deficient in that counsel did not

correct the admonishments given to Applicant as to the range of punishment, and that such deficient

performance prejudiced Applicant. Relief is granted. The judgments in Cause Nos. 24709A-1 and

24451A-1 in the 278th District Court of Walker County are set aside, and Applicant is remanded to

the custody of the Sheriff of Walker County. The trial court shall issue any necessary bench warrant

within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.
                            3

Delivered: April 22, 2015
Do not publish